Citation Nr: 1818112	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine (back disability) prior to August 30, 2016.

2. Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine from August 30, 2016.


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1960 to November 1962.

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In a December 2016 decision, the Board granted service connection for an acquired psychiatric disability, denied increased ratings for a bilateral hearing loss disability and tinnitus, and remanded the issues of entitlement to service connection for an ear disability manifested by earaches, as well as the claim of entitlement to an evaluation in excess of 10 percent for a back disability, for additional evidentiary development.

In implementing the Board's decision, a January 2017 rating decision evaluated the Veteran's acquired psychiatric disability at 30 percent, effective May 17, 2012.  The Board notes that the Veteran has filed a timely notice of disagreement as to this rating and the effective date, and also raised the issue of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Generally, where, as here, no statement of the case (SOC) has been issued, the Board is required to remand rather than refer the appealed issue for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, however, the Board's Veterans Appeals Control and Locator System (VACOLS) indicates that the RO is already taking action on these issues.  The Board further notes that the RO recently provided the Veteran with another VA psychiatric examination and a corresponding March 2018 rating decision increased his acquired psychiatric disability to 50 percent, effective February 12, 2018.  It appears that the RO is also processing the TDIU issue separately.  Accordingly, at this juncture, the Board will decline jurisdiction over these issues.

During development, an October 2017 rating decision granted the Veteran's claim for service connection for an ear disability.  As such, that  issue is no longer before the Board. 

Also during development, a January 2018 rating decision increased the Veteran's back disability to 20 percent, effective August 30, 2016.  The RO further granted service connection for radiculopathy of the left lower extremity with a rating of 10 percent, effective July 1, 2016 (with which the Veteran has expressed no dissatisfaction). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to August 30, 2016, the competent and credible evidence demonstrates that the Veteran's back disability was not manifested by objective evidence of limitation of forward thoracolumbar flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, ankylosis, incapacitating episodes, or an associated neurological disability for which a separate rating has not been previously awarded.

2. For the period on and after August 30, 2016, the competent and credible evidence demonstrates that the Veteran's back disability is not manifested by forward thoracolumbar flexion limited to 30 degrees or less, ankylosis, incapacitating episodes, or an associated neurological disability for which a separate rating has not been previously awarded.



CONCLUSIONS OF LAW

1. Prior to August 30, 2016, the criteria for a rating in excess of 10 percent for a back disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

2. For the period on and after August 30, 2016, the criteria for a rating in excess of 20 percent for a back disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's December 2016 remand, the AOJ obtained outstanding records and provided the Veteran with appropriate VA examinations which were responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in January 2018. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Degenerative joint disease of the lumbar spine (back disability)

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The Veteran's back disability has been assigned a rating of 10 percent prior to August 30, 2016, and 20 percent thereafter. The Veteran asserts a higher rating is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Although not entirely pertinent to the instant appeal, Diagnostic Code 5243, pertains to intervertebral disc syndrome. Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Analysis

As noted above, service connection has been established for radiculopathy of the left lower extremity, rated at 10 percent, effective July 1, 2016. Since the Veteran has not disagreed with this determination, the Board will not address symptoms associated with radiculopathy of the left lower extremity and will restrict its analysis to the manifestations of the Veteran's service-connected back disability to include any other neurological symptoms other than left lower extremity radiculopathy.

Thus, in order for a higher rating to be warranted for the Veteran's service-connected back disability prior to August 30, 2016, the evidence must show forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes having a total duration of at least 2 weeks during a twelve-month period.

Initially, the Board observes that the Veteran has received both VA and private treatment for his back disability, including physical therapy. The majority of this treatment includes complaints of pain, but range of motion testing is absent.

The Veteran underwent a VA examination in September 2012. The Veteran reported flare-ups when bending at the waist. Range of motion testing of the spine showed forward flexion to 70 degrees with pain, extension to 15 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees with pain. Repetitive motion testing showed forward flexion to 70 degrees, with range of motion in the remaining planes to 15 degrees. It was noted that the Veteran did not have tenderness or pain to palpation of the spine and did not have guarding or muscle spasm. Muscle strength testing was normal in the lower extremities. There were no signs of radiculopathy and intervertebral disc syndrome was not present. X-ray testing documented arthritis. 

Applying the range of motion measurements to the General Ratings Formula, the above evidence demonstrates the Veteran is not entitled to a rating greater than 10 percent for his back disability prior August 30, 2016. See 38 C.F.R. § 4.71a. There is no medical evidence of forward flexion limited to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour during this stage of the appeal. Id. Further, the Veteran is not entitled to a higher rating based on incapacitating episodes as intervertebral disc syndrome was not present. There is otherwise no additional diagnostic code that could apply to the Veteran's back disability for the period prior to August 30, 2016. See Diagnostic Codes 5235-5243.

In order for a higher evaluation to be warranted for the Veteran's service-connected back disability for the period after August 30, 2016, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks during a twelve-month period.

Notably, the Board observes an August 30, 2016 private treatment report which shows that forward flexion of the Veteran's spine is 50 percent reduced.

Pursuant to the Board's December 2016 remand, the Veteran underwent another VA examination in October 2017. The Veteran reported flare-ups with pain and stiffness. The examiner noted that there is pain on forward flexion, extension, and right and left lateral flexion. The examiner reported that there is objective evidence of pain on passive range of motion testing of the back, as well as objective evidence of pain on non-weight bearing testing of the back. On repetitive testing, the Veteran demonstrated forward flexion to 55 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees. The examiner noted that pain significantly limited functional ability with repeated use over a period of time and with flare-ups and noted with repeated use, there was forward flexion to 50 degrees, with remaining results to 15 degrees. There was no guarding resulting in abnormal gait or abnormal spinal contour. The examiner noted additional factors contributing to disability included less movement than normal due to ankylosis, adhesions, etc., disturbance of locomotion, and interference with sitting. Muscle strength testing was normal and the examiner noted that there was no ankylosis. There were no signs of radiculopathy and intervertebral disc syndrome was not present.

Considering the evidence of record, the Board finds the manifestations of the Veteran's back disability for the period after August 30, 2016 have not approached the severity contemplated for a rating higher than 20 percent. Even considering limited motion due to pain and on repetitive testing, forward flexion was greater than 30 degrees. There has not been objective evidence of ankylosis or radiculopathy, and there has been no evidence of intervertebral disc syndrome. 
There is otherwise no additional diagnostic code that could apply to the Veteran's back disability for the period after August 30, 2016. See Diagnostic Codes 5235-5243.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent degenerative joint disease of the lumbar spine (back disability) prior to August 30, 2016, and in excess of 20 percent thereafter. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt  doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable. See 38 U.S.C. § 5107(b).






	(CONTINUED ON NEXT PAGE)  

ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to August 30, 2016 is denied.

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine from August 30, 2016 is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


